Citation Nr: 1317212	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement an initial rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to June 1980.  

This matter came to the Board of Veterans' Appeals (Board) from February 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2010 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) and assigned an initial 70 percent disability rating.  In the April 2010 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  A notice of disagreement was filed in May 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.  

This matter was remanded in June 2012.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's VA treatment and application for vocational rehabilitation, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ obtained identified records and scheduled the Veteran for VA examination, which was conducted in February 2013.  The Veteran was then provided a supplemental statement of the case in March 2013, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case has since returned to the Board for further appellate consideration.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms such as irritability, nightmares, flashbacks, problems sleeping, social isolation and avoidance of others, and decreased concentration and attention that affect her ability to function independently, appropriately, and effectively, causing deficiencies in most areas.  Total occupational and social impairment has not been shown.

2.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).  

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In August 2009, the Veteran was issued VCAA notice pertaining to her underlying service connection claim for PTSD.  In March 2010, prior to the issuance of a rating decision on the issue, the Veteran was issued VCAA notice pertaining to her claim for entitlement to a TDIU.  Since the PTSD appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the August 2009 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in August 2009, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the June 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers and records from the Veteran's application for vocational rehabilitation.  The evidence of record contains reports of examinations requested by VA performed in December 2009 and February 2013.  Such examination reports, when taken together, are thorough and contain sufficient information to decide the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

The Veteran contends that her service-connected PTSD is more disabling than reflected by the 70 percent disability rating currently assigned.  In addition, the Veteran has contended that her service-connected PTSD renders her unable to maintain gainful employment.

Relevant evidence of record consists of VA examinations conducted in December 2009 and February 2013, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  In addition, records from the Veteran's application for Social Security Administration (SSA) benefits, as well as vocational rehabilitation through VA, have been associated with the claims file.  Records of Vet Center and VA treatment reflect that the Veteran has consistently complained of symptoms of PTSD such as depression, nightmares and flashbacks, irritability, problems with sleep, and isolation.  The Veteran's VA treatment providers assigned Global Assessment of Functioning (GAF) scores of 50 in November 2009, 55 in April 2011, and 52 in July 2011.  At the November 2009 treatment visit, the Veteran was noted to complain of intermittent depression and anxiety, as well as nightly insomnia.  She was noted to have poor social support and problem-solving skills but to be oriented, with a euthymic mood and normal thought process and content.  

The Veteran was privately hospitalized for several days in December 2009.  At that time, she was noted to have a GAF score greater than 45 at the time of her discharge, and to complain of depression, anhedonia, and problems sleeping.  She displayed a constricted affect and limited concentration and attention but fair insight and judgment.  She was assigned a GAF score of 45 at her March 2011 discharge from inpatient psychiatric treatment; at that time, she was noted to have moderate symptoms of PTSD and to have fair insight and judgment.  She reported being close to her son and grandchildren.  In addition, at the April 2011 treatment visit, the Veteran reported that her flashbacks and nightmares were decreasing and that she enjoyed hobbies of reading, watching sports, and walking her dog.  Records further reflect that she has undergone treatment at the VA PTSD Treatment Clinic since 2012 for symptoms such as nightmares, anger, sleep problems, and social isolation.

The Veteran was afforded a VA examination in December 2009.  At that time, the Veteran complained of experiencing daily severe depression.  She stated that she had a "distant but fair" relationship with her son and three grandchildren.  She also reported having several good friends with whom she had minimal contact due to her irritability.  She stated that she was particularly uncomfortable around men after her in-service attempted sexual assault.  The Veteran reported having problems with sleep, as well as nightmares approximately once per week.  She was noted to be slightly disheveled but to display normal speech and thought processes.  Her mood was noted to be depressed and irritable, with a constricted affect.  Orientation, attention, memory, insight, and judgment were all normal.  The Veteran stated that she experienced panic attacks two to three times per month, as well as occasional passive suicidal thoughts.  The Veteran was noted to have poor impulse control with easy loss of temper but no violence in the past year.  The examiner found the Veteran to experience social withdrawal, irritability, insomnia, and poor concentration, as well as nightmares and intrusive thoughts.  The examiner diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 50.

The Veteran again underwent VA examination in February 2013, pursuant to the Board's June 2012 remand.  Report of that examination reflects that the Veteran experienced symptoms of insomnia, irritability, intrusive thoughts and nightmares, and social stress associated with her service-connected PTSD.  The Veteran reported having minimal contact with her son but stated that she saw her three grandchildren on occasion.  She stated that she had cut off contact with her previous friends due to her excessive irritability but reported that she enjoyed watching television and reading.  The examiner noted the Veteran experienced symptoms of suspiciousness, chronic sleep impairment, disturbances in motivation and mood, an inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances.  The examiner found the Veteran's PTSD symptoms to cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  In particular, the examiner found that the Veteran's irritability and problems interacting with others led to difficulty with both work and social relationships.  However, the examiner specifically found the Veteran's PTSD not to cause total social and occupational impairment.  In particular, the examiner noted that the Veteran maintained concentration sufficient to read the newspaper and could work in a job that involved minimal interaction with others.  

The evidence includes records from the Veteran's application for VA vocational rehabilitation and SSA benefits.  In that connection, the Board notes that the Veteran's application for SSA benefits based on her PTSD was denied, as a March 2010 SSA psychiatric evaluation found that her psychiatric symptoms were not severe.  In addition, the Veteran applied for VA vocational rehabilitation benefits but was denied in October 2011 and again in March 2012.  In an August 2011 vocational rehabilitation counseling report, the Veteran reported that she "can't think straight" and complained of problems with concentration, anger, and isolation.  The examiner found that the Veteran "does not have skills and abilities that would afford her suitable employment."  However, in this evaluation, the examiner also considered the "constant pain" from a non-service-connected back disorder, as well as vision problems.  Although the examiner found that the Veteran's service-connected PTSD caused "substantial" impairment in her ability to work, ultimately the examiner concluded that the Veteran had "a number of disabling conditions that contribute" to her unemployability, not just her PTSD.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

In light of the above findings, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD.  The evidence from the Veteran's psychiatric treatment and examinations reflects that her PTSD symptoms do not exceed occupational and social impairment with deficiencies in most areas, due to symptoms such as irritability, nightmares, flashbacks, problems sleeping, social isolation and avoidance of others, and the inability to establish and maintain effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board acknowledges that the Veteran's VA examiners and treatment providers have described her symptoms as "serious" or "severe" and have pointed out her ongoing isolation, leading to problems with effective relationships.  The Veteran has also been found to have problems with concentration and attention and to have insomnia, anxiety, panic attacks, and irritability.  Importantly, however, while the Veteran has been repeatedly found to have significant impairment in her ability to function, her examiners have not found her to suffer from total occupational or social impairment.  

In particular, treatment and examination records do not show that the Veteran has such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation, grossly inappropriate behavior, or persistent danger to herself or others.  At no point during the appeal period has the Veteran been noted to be unable to maintain even minimal personal hygiene, nor has she shown memory loss for her name, the names of her relatives, or her occupation.  Similarly, any auditory hallucinations the Veteran has experienced have been noted to be brief and transitory.  As such, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of her VA treatment and the VA examinations provided to her in December 2009 and February 2013.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 50, assigned by her December 2009 VA examiner, coincides with her stated symptoms and with the rating of 70 percent currently assigned under the General Rating Formula For Mental Disorders.  The same is true for the GAF score of 48 assigned by the February 2013 VA examiner.  The DSM-IV identifies scores in the range of 41-50 as "serious impairment in social, occupational, or school functioning."  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of her disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the rating currently assigned.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the Veteran's claim for entitlement to a TDIU, the Board notes that total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Board notes at the outset that the Veteran is service connected only for PTSD, rated as 70 percent disabling.  

Here, the evidence of record does not establish that the Veteran is unemployable due solely to her service-connected PTSD.  In that connection, the Board looks to the findings of the February 2013 VA examiner that the Veteran's concentration remains intact and that she would likely be able to perform work that did not involve significant interaction with others.  While the evidence reflects significant social and industrial impairment due to psychiatric symptomatology, it does not support a conclusion that her service-connected PTSD has made the Veteran unemployable.  The Board thus concludes that there is no persuasive evidence that the Veteran's service-connected disability-without regard to her non-service-connected disabilities-has made her unemployable.  38 C.F.R. § 3.341(a).  Entitlement to a TDIU is therefore not warranted.

The Board acknowledges that the RO has obtained records associated with the Veteran's application for SSA benefits in support of the Veteran's contention that she is entitled to a TDIU rating.  However, the Board points out that the laws and regulations governing award of SSA benefits are not the same as those governing award of VA benefits.  Moreover, the Board notes that the Veteran's application for SSA benefits was denied.  Similarly, although the Veteran's application for VA vocational rehabilitation benefits was also denied, the Board points out that the denial was based not only on her PTSD but also on a non-service-connected back disability.  The Board acknowledges that the VA vocational rehabilitation counselor found the Veteran's PTSD to be a "substantial" factor in her unemployability, but it was not the only disability considered.  Further, the Board points out that the high disability rating currently awarded for the Veteran's PTSD is an acknowledgement that the disability presents serious limitations in her ability to work.  However, as found by the SSA and the February 2013 VA examiner, the Veteran's service-connected PTSD, when considered alone, does not preclude at least some forms of employment.  Thus, TDIU is not warranted in this case.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of TDIU is not warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, her symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 



concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


